Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to applicant’s amendment filed 8/11/2022.
Claims 1, 2, 4-12, 14, 18-32 are pending.
The previous rejection of claims 27-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn in view of applicant's amendment.
The previous rejection of claims 1, 2, 4, 8, 11,12, 14,18, 31, and 32 under 35 U.S.C. 103 as obvious over Mikeska et al. (US20110232747) is maintained in view of applicant's amendment.
The previous rejection of claims 5-9 under 35 U.S.C. 103 as obvious over Mikeska in view of Gao et al. (US2013/0306916) is maintained in view of applicant's amendment.
The previous rejection of claims 5-8, 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Mikeska as applied to above, and further in view of Bai et al. (US 2011/0133330) is maintained in view of applicant's amendment.
The previous rejection of claim 10 under 35 U.S.C. 103 as obvious over Mikeska view of Takano (US 2050222330) is maintained in view of applicant's amendment.
The rejection of claims 20-23 under 35 U.S. C. 103 as being unpatentable over Mikeska in view of Ahn et al. (US 2007/0246245) and Shanmugavelayutham et al. (Bull. Mater. Sci., Vol. 27, No. 5, October2004, pp. 453-457) is maintained in view of applicant's amendment.
The rejection of claims 25-30 under 35 U.S.C. 103 as obvious over Mikeska et al. (US20110232747) in view of Gaynes et al. (US2006/0197065) is maintained in view of applicant's amendment.
Response to Arguments

Applicant’s arguments filed 8/11/2022 have been fully considered but they are not persuasive. Applicant disagrees with the rejection made by the examiner, arguing that Mikeska, cited as a primary reference, fails to actually disclose any compositions that are “identical” to an adhesive formulation falling within the scope of Applicants’ claims. In addition to an organic vehicle and a conductive metal portion, Mikeska requires, as an essential component, a frit component comprising lead-tellurium-oxide, and that although Applicants’ claims do not exclude components that are in addition to those expressly
recited (such as the frit component of Mikeska), the recited volume resistivity represents a required aspect of the claimed formulations, and therefore Applicants’ claims necessarily exclude components whose use would produce a volume resistivity that is outside of the claimed range. See Applicant’s remarks, pages 17-18. 
The examiner respectfully disagrees with applicant’s argument.
The law held that  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). The examiner also notes that the claims use “comprising” transitional phase, which is a term of art used in claim language that means the named elements are essential, but other elements may be added and still form a construct within the scope of the claim."); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves the "claim open for the inclusion of unspecified ingredients even in major amounts", “The transitional term "comprising" (and other comparable terms, e.g., "containing," and "including") is "open-ended" in that it covers the expressly recited subject matter, alone or in combination with unrecited subject matter. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)); If an applicant contends that additional steps or materials in the prior art are excluded, applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964): see also MPEP § 2111.03.  Applicant argues that the frit component of Mikeska would produce a volume resistivity that is outside of the claimed range. However, at this time, no evidence has been provided supporting such argument. The law also held that once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 789, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). See also MPEP 2112 and 2113. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection and the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
In response to applicant’s argument that the Office’s unsupported assumption that Mikeska’s compositions would necessarily have the claimed volume resistivity cannot be sustained, it must be recognized that product of identical chemical composition cannot have mutually exclusive properties
and a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  Given that the conductive adhesive composition of Mikeska comprises of all the claimed elements within or overlaps the range claimed by the present application, a person having an ordinary skill in the art would reasonably expect the conductive adhesive composition of Mikeska to have the claimed volume resistivity. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ.
The examiner has established a proper prima facie case of obviousness in the Office Action dated 5/11/2022.
Claims 1, 2, 4-12, 14, and 18-32 remain unpatentable for the reasons of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
11/10/2022